DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Acknowledgement is made of amendment after final filed on 04/12/2021 in which claims 2,9-10,13-15 are currently amended while claims 1 and 8 have been canceled. By this amendment, claims 2-7,9-15 are now pending in the application.
Allowable Subject Matter
Claims 2-7,9-15 (renumbered 1-13) are allowed over the prior art of record.
Regarding claim 2, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a battery pack comprising among other patentable features, a body having a first wall forming a first face from which a connection port extends for connection to a power tool or a charger, and a second wall forming a substantially planar second face; and a finger notch recessed in the second face, the finger notch extending along an elongate axis perpendicular to a longitudinal axis of the body,  the elongate finger notch including includes a lead-in wall and an engagement wall formed within the second wall of the body at an angle with respect to one another, each extending along the elongate axis.
Claims 3-7, 15 depend directly from claim 2 and therefore are allowed for the same reasons.
Regarding claim 9, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a battery pack comprising among other patentable features, a body having a first wall forming a first face from which a connection port extends for connection to a power tool or a charger, and a second wall forming a 
Claims 10-14 depend either directly or indirectly from claim 9 and thus are allowed for the same reasons.
None of the prior art of record teaches or reasonably suggest, a finger notch recessed in the second face, the finger notch extending along an elongate axis perpendicular to a longitudinal axis of the body of the battery pack.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2011/0056717 to Herisse discloses the general state of the art regarding a self-contained portable electrical appliance with lock-on electric power pack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 19, 2021